[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On October 30, 1995 the Court (Thompson, J.) granted Motion for Default for failure to appear against defendant Colleen O'Connor, supported by military affidavits and defendant Advanced Auto Rental, Inc. (Notified 11/21/95).
On September 26, 1990 plaintiff (dob 3/20/63) was a passenger in the back seat of a 1989 GEO Spectrum bearing registration 39GAZ rented by the operator, Colleen A. O'Connor, from the owner, Advanced Auto Rental of North Haven.
As the defendant operator O'Connor travelled eastbound on Route 34 near the Church Street South entrance ramp defendant O'Connor lost control of the vehicle and crossed from the middle lane through the right hand lane and instantly struck the right hand guard rail causing severe injuries as detailed in the below identified reports. CT Page 1382
Section 1   Summary of Specials.
Section 2   Medical Bills.
Section 3   New Haven Ambulance run sheet of 9/26/90.
Section 4   Yale New Hospital record 9/26/90 to 10/04/90
Section 5   Yale University School of Medicine (Dr. Craig D. Friedman) 9/25/90, 10/2/90, 10/8/90, 10/10/90, 10/15/90, 10/29/90, 12/10/90, 2/4/91, 2/25/91, 4/1/91 and 4/3/91.
Section 6   Yale New Haven Hospital Diagnostic Imaging CT scan of 10/12/90 and 12/26/90.
Section 7   Dr. Roslyn Posner Einbinder's reports of 10/13/90, 10/19/90, 11/5/90 and 12/4/90.
Section 8   Comprehensive Psychiatric Services (Dr. Douglas A. Berv) reports of 10/24/90, 11/26/90, 12/17/90, 1/17/91, 2/7/91, 2/14/91, 3/7/91, 4/4/91, 4/29/91, 5/30/91, 9/11/91, 9/23/91, 9/25/91, 10/24/91, 11/21/91, 12/19/91, 1/16/92, 2/20/92, 4/2/92, 4/30/92, 5/28/92, and 7/23/92.
Section 9   Neurological Associates of New Haven (Dr. James C. McVeety) reports of 12/13/90, 2/8/91, 3/8/91, 4/15/91, 7/15/91, 12/23/91, 2/7/92, 10/18/93, 11/14/93, 1/17/94 and 7/27/94.
Section 10  St. Raphael Magnetic Resonance Center's MRI of 4/11/91.
Section 11  Neuropsychological Associates of Connecticut (Dr. Richard C. Delaney) report of 7/17/91. CT Page 1383
Section 12  New Haven Oral and Maxillofacial (Dr. Ronald Montano) reports of 6/18/91 and 9/22/92.
Section 13  Dr. Aron Rose's records.
Section 14  Orthopedic Group of Milford/Orange report of 8/3/93.
Section 15  Dr. Morton Bender's report of 6/21/93.
Section 16  Dr. Sorrentino's records.
Section 17  Medical Center Physical therapy records.
Section 18  Dr. Paul Alberti's report of 3/24/94.
Section 19  Hospital of St. Raphael operative report of 5/11/94.
Section 20  Lost wage confirmation and income tax returns for years 1987, 1988, 1990, 1991 and 1992.
Medical Bills
New Haven Ambulance Service (9/26/90)               $   252.50
Yale New Haven Hospital (hospitalization: 9/25/90 to 10/4/90)                11,645.92 (outpatient, CT scan: 10/12/90)                         502.00 (outpatient: 11/10/93)                                1,074.00
Yale University school of Medicine (9/26/90 to 11/8/93)                                 10,631.00
Yale Diagnostic Radiology (9/26/90, ct scan of face)                              165.00 (9/26  10/12/90, x-rays  ct scan of head)             344.00 4/4/91, ct scan of face)                                185.00 (10/25/93, ct scan of face)                             199.00
Prescriptions (10/4/90 to 3/26/92)                    2,575.99
Roslyn P. Einbinder, M.D. (10/09/90 to 11/5/90)         475.00 CT Page 1384
Comprehensive Psychiatric Services (Douglas A. Berv, M.D. 10/22/90 to 7/23/92)          13,585.51
Diagnostic Medical Lab (10/24/90)                                               93.00 (3/14/91)                                               102.00
Neurological Rehabilitation Institute (Francis Palermo, M.D. 11/13/90 to 11/26/90)            467.00
Orthopedic Group of Mfd/Orange (11/21/90 to 4/17/91)    722.00
Burt Medical Lab (11/26/90)                              74.00
Morton Bender, M.D. (11/26/90 and 1/07/91)              236.00
Medical Center Physical Therapy (11/29/90 to 2/27/91)                                 2,079.00
Neurological Associates of New Haven (James C. McVeety, M.D. 12/13/90 to 8/8/95)           1,425.00
Temple Eye Physicians (Dr. Rose 12/17/90 and 3/13/91)                         146.00
Sears (eyeglasses 3/13/91 and 5/9/91                    163.95
Oral and Maxillofacial (Dr. Sorrentino 4/5/91 and 4/19/91)                     620.00
St. Raphael Magnetic Resonance Center (4/11/91)         800.00
New Haven Oral  Maxillofacial Surgery Associates (Ronald R. Montano, D.D.S.) (4/22/91, 7/18/94)                                    8,150.91
Maloney Rehab Services (4/30/91 to 9/7/94)           10,392.50
Neuropsychological Associates of CT (Richard C. Delaney, Ph.D.) (7/12/91 to 7/17/91)                                    840.00
Paul W. Alberti, M.D. (3/24/94 and 4/07/94              275.00
Hospital of St. Raphael CT Page 1385 (TMJ surgery 5/11/94) (bill not available — estimated)                1,500.00
Anesthesia Associates of New Haven (surgery 5/11/94) (bill not available — estimated)                  500.00
TOTAL MEDICALS $70,221.28
LOST WAGES
At time of accident, plaintiff was employed at Dentek, Inc. in Milford as a dental lab technician. She began employment with Dentek on 7/13/87.
For the two years preceding the accident, plaintiff earned $240.00 per week. At the time of the accident, she was earning $300.00 per week, or $15,600.00 per year.
Plaintiff was never able to return to her job at Dentek. In July of 1991 she attempted to go back to work and got a job at GPD Royal, another dental lab, but could only work part-time and only earned minimal wages (1991 earnings were $1,699.00; 1992 earnings were $2,759.00).
Lost earnings are computed from 9/26/90 through to the present.
9/26/90 to 9/26/91           $15,600.00
9/26/91 to 9/26/92            13,901.00 ($15,600 — 1,699)
9/26/92 to 9/26/93            12,841.00 ($15,600 — 2,759)
9/26/93 to 9/26/94            15,600.00
9/26/94 to 9/26/95            15,600.00
9/26/95 to 9/26/96            15,600.00
9/26/96 to week ending 1/31/97 5,400.00 (18 weeks) CT Page 1386
Total lost wages             $94,542.00
TOTAL LOST WAGES                       $ 94,542.00
TOTAL SPECIALS                         $164,763.28
Date of accident:           September 26, 1990 Age at time of accident     27, now 33 (DOB: March 20, 1963) Life expectancy:            47.1 years Occupation                  Dental lab technician Injuries                    20% permanent partial disability of the brain; and 14% permanent partial disability of the jaw (oral   Maxillofacial region). See medical reports.
Dr. Douglas A. Berv provided comprehensive psychiatric services to the plaintiff covering the period 10/24/90 through and including 3/23/92. In the report of 10/24/90 he states:
         "It is my impression that Ms. Lanziero is suffering from a Post Concussion Syndrome with severe symptoms of anxiety and depression as well many other symptoms listed above. Her Post Concussion Syndrome is casually related to the head injury she received by the motor vehicle accident on September 26, 1990."
In his report of September 23, 1991, he states:
         Ms. Lanziero has improved considerably since she began treatment. She has been working on a trial basis and her performance is improving slowly. She continues, however, to have the impairments at work described above. Taking into consideration her emotional and cognitive impairments it is my opinion that she has a permanent partial disability of the brain of twenty percent (20%).
PLAN:  Continue treatment with psychotherapy, group therapy, and medication.
                                  ____________________ Douglas A. Berv, M.D. CT Page 1387 DAB:hmw
Dr. Ronald R. Montano, D.D.S. rated her as follows:
Attorney at Law 91 William street New Haven, CT 06510
Re: Irene Lanziero
Dear Attorney Cashman:
I have received your letter dated September 15, 1992, in reference to my patient, Irene Lanziero. I last examined Ms. Lanziero on 9/17/92, at which time she continued to complain of bilateral joint pain, clicking of the right temporomandibular joint, continuing bruxing, facial muscle pain and headaches. Her maximum opening wa 40 mm with a left and right lateral excursion of 8 mm each. It is my opinion that Ms. Lanziero has reached maximum medical improvement. Based on the non-surgical modalities an impairment rating of 14% is assigned. This accounts for limited mandibular opening, limited lateral excursion, disc displacement — right temporomandibular joint and soft diet. The information is taken from the Guidelines to the Evaluation of Impairment to the Oral Maxillofacial Region by the AAOMS, 1992.
Sincerely,
Ronald R. Montano, D.D.S.
RRM/mc
Medical reports consist of the following:
New Haven Ambulance run sheet of 9/26/90.
Yale New Hospital record of 9/26/90 to 10/04/90.
Yale University school of Medicine (Dr. Craig D. Friedman) 9/24/90, 10/2/90, 10/8/90, 10/10/90, 10/15/90, 10/29/90, 12/10/90, 2/4/91, 2/25/91, 4/1/91 and 4/3/91.
Yale New Haven Hospital Diagnostic Imaging CT scan of 10/12/90 and 12/25/90. CT Page 1388
Dr. Roslyn Posner Einbinder's reports of 10/13/90, 10/19/90, 11/5/90 and 12/4/90.
Comprehensive Psychiatric Services (Dr. Douglas A. Berv) reports of 10/24/90, 11/26/90, 12/17/90, 1/17/91, 2/7/91, 3/7/91, 4/4/91, 4/29/91, 5/30/91, 9/11/91, 9/23/91, 9/25/91, 10/24/91, 11/21/91, 12/19/91, 1/16/92, 2/20/92, 4/2/92, 4/30/92, 5/28/92 and 7/23/92.
Neurological Associates of New Haven (Dr. James C. McVeety reports of 12/13/90, 2/8/91, 3/8/91, 4/15/91, 7/15/91, 12/23/91, 2/7/92, 10/18/93, 11/15/93, 1/17/94 and 7/27/94.
St. Raphael Magnetic Resonance Center's MRI of 4/11/91.
Neuropsychological Associates of Connecticut (Dr. Richard C. Delaney) report of 7/17/91.
New Haven Oral and Maxillofacial (Dr. "Ronald Montano) reports of 6/18/91 and 9/22/92.
Dr. Aron Rose's records
Orthopedic Group of Milford/Orange report of 8/3/93.
Dr. Morton Bender's report of 6/21/93.
Dr. Sorrentino's records.
Medical Center Physical therapy records.
Dr. Paul Alberti's report of 3/24/94.
Hospital of St. Raphael operative report of 5/11/94.
The date of this accident was September 26, 1990. She was born on March 20, 1963. Her life expectancy is approximately 47 years. She has 20% permanent partial disability of the brain and 14% permanent partial disability of the jaw (oral and maxillofacial region).
The above listed medical reports present a litany of physical pain and suffering and mental and emotional suffering.
Connecticut General Statutes § 52-572h defines CT Page 1389 "noneconomic damages" and economic damages". The above stated "Total Medicals" of $70,221.28 and "total Lost Wages of $94,542.00 for a grand total of $164,763.28 present evidential underpinnings to support an award in that amount of economic damages. Noneconomic damages cover compensation for physical pain and suffering and mental and emotional suffering are awarded in the amount of $500,000.00 for total damages computed under Connecticut General Statutes § 52-572h(f) in the sum of $664,763.28. Since plaintiff was a passenger no negligence is attributable to her.
Judgment may enter for the plaintiff against defendants for $664,763.28 plus legal interest plus costs.
John N. Reynolds Judge Trial Referee